Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,4,6,7,9,10,12,14-17,19 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 10,308,108 or its publication US 2016/0288845).
Re claims 1,7, Honda teaches a work vehicle (generally 1), comprising: a chassis comprising a rearwardly-facing plate (generally either of 34,35; figures 1,6,9) oriented at an acute angle relative to a longitudinal axis of the work vehicle. Honda shows a fluid source (generally 79) of the actuators (generally 62,63) of the boom lift arm assembly (generally 58,59,60, figure 13) but does not appear to detail the inherent tubing assembly between them. Rae teaches it is already known to have a tubing assembly for a work vehicle (generally 10,12), comprising: a tube (generally 90) comprising a first end and a second end, wherein the first end is configured to fluidly couple to a fluid source (not numbered, internal to tractor); and a fitting (generally 94,96, etc., unnumbered fitting figure 6, possibly 100 as well,  2,5,6 see figures) positioned at the second end of the tube, wherein the fitting comprises a first radially-expanded portion (generally 96’s, etc. see figures) configured to engage a first side of a plate (generally 48/78) that is configured to form part of a chassis of the work vehicle, a threaded portion (generally 94) configured to extend through an opening in the plate, and a second radially-expanded portion (generally 96’s, etc. see figures) configured to engage a second side of the plate to trap the plate between the first radially- expanded portion and the second radially-expanded portion, thereby coupling the tube to the plate.
It would have been obvious to one of ordinary skill in the art prior to filing to have modified Honda as claimed at least in order to use a known tubing-fitting means to have an equivalent alternative means of transmitting fluid to various actuators while allowing for shorter runs of tubing (connected to each end of the fitting) which make for more efficient maintenance of tubing replacement for only the run sections that require it rather than the entire tubing for source to actuator(s).
Re claims 3,9, Honda as already modified in view of Rae teaches the second radially- expanded portion comprises a nut (generally 96) that is configured to be tightened about the threaded portion until the nut engages the second side of the plate to trap the plate.
Re claims 4,10, Honda as already modified in view of Rae teaches a hose (generally 98); and a threaded coupler (generally 92,96,100) configured to couple to the threaded portion of the fitting and to a respective first end of the hose, thereby fluidly coupling the hose to the tube.
 	Re claims 6,12,14,17,19, Honda as already modified above in view of Rae teaches the plate (generally 48/78); a inner plate (generally 52) comprising an additional opening (generally 60); and a outer plate (generally 62, or part of 68, etc.), wherein a first portion of the tube extends along a inner side of the inner plate, a second portion of the tube bends outwardly to pass through the additional opening, and a third portion of the tube extends through a space (generally 68) defined between the inner plate and the outer plate to enable the tube to fluidly couple to the fluid source and to enable the threaded portion of the fitting to extend through the opening in the plate. Both Honda (figures 1, 6, 9, 13) and Rae (generally figure 2) show the plate in a tower portion.
 	The directions are not necessarily lateral or such as claimed, but the locating of the openings and running of lines along different surfaces and directions is a matter of preference to allow individual assembly to be easiest, or provide the best protection or most efficient run of connections, or for ease of assembly depending on the individual situational needs. The reference shows varied opposite side and bends and connections and it would have been obvious to one of ordinary skill in the art prior to filing to have modified Honda as claimed to meet the needs of the individual situation for the most protective, most efficient and/or best for assembly running of the tubing, hoses and the associated openings/sides.
Re claims 15,16, Honda & Rae teach a cab (generally 3 in Honda) of the work vehicle, a fluid source and the tower portion and are understood to have standard features such as a motor, electrical system, etc., but does not mention them located as claimed. However, locating and orienting these and other well-known items is a matter of preference to allow individual assembly to be easiest, or making the best weight distribution, or to provide the best protection or most efficient run of connections, or for ease of assembly depending (etc.) on the individual situational needs. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Honda as claimed to meet the needs of the individual situation for the best weight distribution, most protective, most efficient and/or best for assembly running of the tubing, hoses and the associated openings/sides and other elements.

Claims 2,8, are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 10,308,108 or its publication US 2016/0288845) in view of Rae (US 5,232,330) and Ryan (US 6,224,593).
 	Re claims 2,8, Honda-Rae does not appear to discuss the means of attaching the fitting to the tube. Brazing is a well-known means of attachment in the art and manufacturing in general and is shown for example by Ryan (column 4, line 17). It would have been obvious to one of ordinary skill in the art prior to filing to have modified Honda to use brazing or other well-known means of attachment as an equivalent way of attaching the fitting to allow versatility in the means of construction to use available items or as desired for a given situational need.

Claims 5,11, are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 10,308,108 or its publication US 2016/0288845) in view of Rae (US 5,232,330) and Fukudome (US 8,246,286).
 	Re claims 5,11, Honda as already modified in view of Rae does not appear to discuss the mounting style of the further tube (generally 98, figure 2) although it seems apparent from the figures (figures 2,4-6) that it is an arm-mounted tube configured to couple to an arm (generally 28) of the work vehicle; and an additional threaded coupler configured to couple to a respective second end of the hose and a respective first end of the arm-mounted tube, thereby fluidly coupling the arm-mounted tube to the hose. Fukudome does teach these features (generally at least figures 1-3,6-8) with hose-arm clamps (generally 86), hoses (generally 78,93), coupler fittings (generally 95, many others clearly shown but not numbered) to protect the hoses from snagging during use and to allow easy replacement of individual parts to avoid the waste of needing to take larger items off for maintenance. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Honda as claimed in order to assemble components, protect the hoses from snagging during use and to allow easy replacement of individual parts to avoid the waste of needing to take larger items off for maintenance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller (US 3,872,881) teaches (figures 1-3) a work vehicle with hydraulic tubing & fitting (19) through an angled plate.
Meiger (US 6,758,024) teaches a work vehicle’s arm with tubing/hoses connecting through a plate (20) via nuts & fittings (figure 1).
Applicant's arguments filed 5/19/22 have been fully considered but they are not persuasive.
Applicant argues that the placing of the dependent claims or parts of the depending claims into the independent claims overcome the prior combination of references. However, in the examiner’s updated search for this RCE, new art was found that in combination with the previous art teaches the amended claims as shown above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/         Primary Examiner, Art Unit 3652